t c summary opinion united_states tax_court charles j and hyla j portaluppi petitioners v commissioner of internal revenue respondent docket no 5558-00s filed date charles j and hyla j portaluppi pro_se william j gregg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue for decision is whether petitioners are entitled to a claimed loss deduction of dollar_figure petitioners resided in alexandria virginia at the time they filed the petition the stipulation of facts and attached exhibits are incorporated herein by this reference we combine the findings_of_fact and conclusions for convenience all references to petitioner are to charles j portaluppi petitioners formed cup systems a sole_proprietorship in on date petitioners incorporated cjup systems and organized it as a corporation under subchapter_c for federal_income_tax purposes petitioners were the sole stockholders of cjp systems inc cjp systems and cjp systems inc primarily provided roofing and general repair work as a prime or sub- contractor for the u s army corps of engineers at fort belvoir virginia cup systems inc was dissolved in date petitioners assert the following as background to the formation and operation of their business they initially contributed dollar_figure of borrowed funds to the capital of cup ' respondent also adjusted the taxable_portion of social_security and railroad retirement benefits this adjustment is computational and dependent on the adjustment to income therefore we need not address this adjustment systems by date they contributed an additional dollar_figure to the capital of cjp systems the assets of cjp systems were transferred to cjp systems inc upon its incorporation and they contributed dollar_figure to the capital of cjp systems inc from date through date cjp systems inc used the same checking account as cjp systems from the time of itss incorporation until date petitioners produced a copy of the checking account register which begins with a deposit of dollar_figure made on date and ends on september of an unspecified year the register reflects that nonsegquentially numbered checks were written on the account the years in which the checks were written the checking account number and the name of the bank are not identified in the register petitioners did not provide copies of cancelled checks or underlying documents supporting the checks petitioners did not file a corporate federal_income_tax return on behalf of cup systems inc because as petitioner claimed cjp systems inc did not have a profit petitioners also did not report any income received from or deduct any expenses of cjp systems and cjp systems inc on their individual returns petitioners claimed a business loss deduction of dollar_figure on their jointly filed form_1040 u s individual_income_tax_return q4e- for the taxable_year although petitioners deducted the business loss on line of the return as a schedule c loss they did not attach a schedule c profit or loss from business to the return the notice_of_deficiency determined that petitioners were not entitled to the claimed loss deduction the notice_of_deficiency further determined the following the nonbusiness_bad_debt can be deducted as a short-term_capital_loss capital losses are deductible only to the extent of capital_gains plus dollar_figure we have adjusted your loss accordingly and you may carry any unused loss forward to future years accordingly your taxable_income is increased dollar_figure for tax_year generally the burden_of_proof is on the taxpayer rule a the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes that he complied with the reguirements of sec_7491 a a and b to substantiate items maintain required records and fully cooperate with the secretary’s reasonable requests sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 the adjustment resulted in a net decrease in petitioners’ income of dollar_figure - - it is not clear from the record when respondent commenced the audit of petitioners’ return even if we were to conclude that sec_7491 were applicable petitioners have not complied with the reguirements of sec_7491 accordingly the burden_of_proof remains upon petitioners petitioners generally allege that the loss was incurred as the result of an uncollectible judgment of dollar_figure awarded to cjp systems inc pursuant to a cross-claim filed in united_states v certified sur mgmt inc et al docket no a petitioners have neither explained why they are entitled to deduct on their individual return the loss allegedly incurred by their corporation nor demonstrated how the loss was incurred for example petitioners have not argued that they are entitled to a worthless_stock deduction under sec_165 that the loss represents a deductible bad_debt under sec_166 or any other theory petitioners also have not explained their position as to the proper characterization of the loss petitioner testified that they contributed money to cup systems inc as capital contributions not as loans as petitioner explained at trial any money that had been invested in the company i think should be considered a capital_loss petitioners assert that even if they are not entitled to deduct a loss with respect to contributions made to cjp systems inc they are nevertheless entitled to deduct a loss with respect -- - to contributions made to cup systems prior to its incorporation which may be carried over petitioners however have failed to provide a theory under which they could deduct the loss under these facts taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioners have not made any comprehensible argument or produced sufficient evidence to show that they actually incurred a loss and that the loss is deductible as other than a capital_loss and there is nothing in the record that would lead us to conclude that the claimed loss is deductible as an ordinary_loss respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
